Appeal by the defendant from two judgments of the Supreme Court, Queens County (Thorp, J.), both rendered December 3, 1987, convicting him of assault in the second degree (three counts), assault in the third degree, obstructing governmental administration, menacing and harassment under Indictment No. 4413/87, and promoting prison contraband in the first degree under Indictment No. 7691/87, upon his pleas of guilty, and imposing sentences.
*707Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.